Title: To George Washington from John Langdon, 28 February 1788
From: Langdon, John
To: Washington, George



Sir
Portsmouth [N.H.] Feby 28. 1788

The Convention of this State met the 13 Ins⟨t⟩. to take into Consideration the fœderal plan of Government; contrary to the expectation of almost ev’ry thinking man, a small majority of (say four persons) appeared against the system. this was the most astonishing to ev’ry man of any information, as Massachusets had accepted it, and that this State in particular had ev’ry thing to gain and nothing to loose, by the adoption of the Government and almost ev’ry man of property and abilities for it; however, this can be accounted for. just at the moment of choice for members for our convention (in one of our principal counties) took place, a report was circulated by a few designing men who wished for confusion that Massachusets Convention who had just met, were against the plan & would certainly refuse it. the liberties of the people were in danger, and that the great men (as they call them) were forming a plan for themselves together with a thousand other absurdities, which frightened the people almost out of what little senses they had. This induced them to choose not only such men as were against the plan but to instruct them positively against receiving it. the absurdity of such conduct is too plain to observe upon, however notwithstanding the exertion of the opponents, (both without doors and within) after spending ten days in debating on the plan, a number of those Gentlemen who came from home with different sentiments, were convinced of their Mistake and only wished an

opportunity to lay the matter before their Constituents. this they mentioned to those in favor of the plan who seeing the difficulty which those men laboured under & the unceartainty of the Vote if the general question was then call’d for, agreed that I should move for an adjournment to some future day to take the final question this was done and carried. the Convention adjourned to meet the third day of June next tho’ greatly opposed by those against the plan.
That this State must and will receive it, I have but very little doubt, notwithstanding their late Conduct, which to be sure is very mortifying, as we have ev’ry thing to expect from its adoption. I have the Honour to be Your Excellency’s Mo’ Ob’dt St

John Langdon

